Citation Nr: 0907419	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-24 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine




THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for left knee condition 
claimed as secondary to the service-connected degenerative 
disc disease of the lumbar spine.  




REPRESENTATION

Appellant represented by:	Maine Veterans' Services



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1985 to 
June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from     RO rating decisions in October 
2006 and March 2007.  

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in October 2007.  

In a rating decision in June 2008, the RO assigned the 
Veteran a total rating based on individual unemployability 
due to service-connected disability, effective on July 6, 
2005.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated bilateral sensorineural 
hearing loss is shown to be due to the Veteran's continuous 
exposure to various sources of acoustic trauma that as likely 
as not began in connection with his documented duties during 
active service.  

3.  The currently demonstrated tinnitus is shown as likely as 
not to be due to the exposure to loud noise including that 
due to his first documented injury in connection with his 
assigned duties during his period of active service.  

4.  The currently demonstrated residuals of left knee 
meniscus damage is shown as likely as to have been aggravated 
by the service-connected lumbar spine degenerative disc 
disease and L4-L5 radiculopathy involving the right lower 
extremity.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by a bilateral sensorineural hearing 
loss is due disease or injury that was incurred in active 
service.  38 U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due disease or injury 
that was incurred in active service.  38 U.S.C.A. § 1110, 
1131, 5.107, 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).  

3.  By extending the benefit of the doubt to the Veteran, his 
left knee disability manifested by the residuals meniscus 
damage is proximately due to or the result of the service-
connected degenerative disc disease of the lumbar spine and 
L4-L5 radiculopathy of the right lower extremity.  
38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In November 2006, prior to the rating decision on appeal, the 
RO sent the Veteran a letter informing him that to establish 
entitlement to service connection secondary to a service-
connected disability the evidence must show credible 
supporting evidence of a current disability, evidence of a 
service-connected disability, and medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability. 

The Veteran was afforded time to respond before the RO issued 
the March 2007 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

An April 2006 letter, November 2006 letter, and an October 
2007 letter satisfies the statutory and regulatory 
requirement that VA notify a claimant, what evidence, if any, 
will be obtained by the claimant and what if any evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The April 2006, November 2006, and October 2007 letters 
advised the Veteran that VA is responsible for getting 
relevant records from any Federal Agency including medical 
records from the military, VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the November 2006 letter 
advised the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the Veteran of these elements in October 2007.  
Therefore, there is accordingly no possibility of prejudice 
to the Veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The Veteran was afforded VA examinations in September 2006, 
November 2007, and December 2007.  The Veteran also was 
afforded a DRO hearing.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on his claims for service 
connection.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Veteran testified that his tinnitus and bilateral hearing 
loss are the result of his duties in the military service.  
The service medical records are silent on any complaints or 
findings of tinnitus or hearing loss while in service.  The 
Board notes that, during service, the Veteran was a diesel 
wheel vehicle repairman.  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or, when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  

At the Veteran's September 2006 VA examination, he reported 
having a long-standing bilateral hearing loss and constant 
tinnitus.  During service, he did not wear hearing 
protection; however, hearing protection was provided when he 
worked as an iron worker and hunted.  

The Veteran's pure tone audiometry tests results for the 
right ear were:  10 decibels (500 Hertz), 15 decibels (1000 
Hertz), 10 decibels (2000 Hertz), 35 decibels (3000 Hertz), 
and 50 decibels (4000 Hertz).  

The Veteran's pure tone audiometry tests results for the left 
ear were those of 15 decibels (500 Hertz), 20 decibels (1000 
Hertz), 15 decibels (2000 Hertz), 30 decibels (3000 Hertz), 
and 50 decibels (4000 Hertz).  

The audiologist stated that the Veteran's speech recognition, 
performed with the Maryland CNC word list, was 96 percent in 
the right ear and 96 percent in the left ear.  

The VA examiner found that the Veteran had normal hearing 
from 500 Hertz to 2000 Hertz, mild hearing loss at 3000 
Hertz, and moderately severe hearing loss at 4000 Hertz.  He 
opined that, because the enlistment and separation 
examinations were normal and there was significant post 
service noise exposure, it was less likely then not that the 
Veteran's hearing loss and tinnitus were due to military 
service.  

In December 2007, the VA examiner offered a new opinion and 
stated that the Veteran's hearing was normal at 6000 Hertz, 
which is where effects of noise exposure frequently first 
materialized.  

The VA examiner observed that the Veteran had normal hearing 
1 year and 7 months after separation from service and his 
hearing loss did not begin until 3 years after service.  
Therefore, it was his opinion that it was less likely as not 
that the Veteran's hearing loss was due to military service.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  

In addition,  the Board notes that the absence of evidence of 
a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent 
causes).Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In addition, the Board notes that a layperson is competent to 
testify in regard to the onset and continuity of 
symptomatology, such pain and ringing in the ears.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

The company reports of hearing evaluations prepared in 
connection with the Veteran's employment beginning is August 
1989 have been submitted into the record.  These reports were 
reviewed by the VA examiner in connection with his September 
2007 addendum opinion.  

Significantly, the test results in August 1989 showed decibel 
losses of 25 and 55 in the right ear and 20 and 50 in the 
left ear at 6000 and 8000 Hertz, respectively.  

The company records also show that the Veteran was seen in 
May 1992 with complaints of occasional ringing in the ears.  
The test results at that time showed decibel losses of 20 and 
45 in the right ear and 20 and 40 in the left ear at 6000 and 
8000 Hertz, respectively.  

A report prepared by the Veteran's employing company  in 
September 2001 stated that he had a standard threshold shift 
in each ear when comparing test results found at that time to 
baseline findings recorded in August 1989 for the left ear 
and in September 1996 for the right ear.  The classification 
for the high frequencies was "moderate" in the left ear and 
"moderate severe" on the right.  

In light of the documented record of the Veteran having 
hearing problems due to the exposure to acoustic trauma in 
service and thereafter and the actual hearing conservation 
reports showing a pattern suggestive of high frequency 
changes consistent with a sensorineural hearing loss since 
shortly after service, the Board finds the evidence to be in 
relative equipoise in showing that the currently demonstrated 
disability manifested by tinnitus and bilateral sensorineural 
hearing is due to the exposure to sustained loud noise and as 
likely as not begun as the result of such documented injury 
first incurred during his period of active duty.  

By extending the benefit of the doubt to the Veteran, service 
connection for tinnitus  and the bilateral sensorineural 
hearing loss is warranted.  

As the evidence is found to be evenly balanced as to this 
matter, the benefit of the doubt doctrine may be favorably 
applied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


B.  Service connection for left knee condition secondary to 
service-connected degenerative disc disease of the lumbar 
spine.

The Veteran asserts that his current left knee condition is 
secondary to service-connected degenerative disc disease of 
the lumbar spine.  

The Board notes that service connection also may be granted 
for disability that is proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995). 

The Veteran in this regard has identified any specific injury 
or event or incident that could link the onset of the claimed 
left condition to his period of active service or earlier 
than many years after his discharge from service in 1989.  

The Veteran was examined by VA in February 2006 when he 
complained of having constant right leg pain and numbness 
that was intensified with any weight bearing.  On 
examination, the Veteran was noted to have a very stiff gait.  

The submitted VA treatment records show that the Veteran was 
seen in December 2006 with complaints of bilateral knee pain.  
He underwent a left knee arthroscopy in May 2007 for repair 
of left lateral and medial meniscus damage.  

At the Veteran's January 2007 VA examination, he was 
diagnosed with pain and weakness in the left knee.  An MRI 
study revealed that the Veteran had a torn meniscus.  The VA 
examiner opined that the Veteran's left knee condition was 
not the result of his service-connected degenerative disc 
disease of the lumbar spine.  

In September 2008, the Veteran underwent surgery at VA for 
fractures of proximal left fibula and the distal left tibia.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998).  

The Board notes that the veteran's service-connected 
disabilities include that of L4-L5 radiculopathy of the right 
lower extremity, rated as 20 percent disabling.  His combined 
rating is 70 percent.  

While the left knee cartilage damage has not been shown to be 
linked to a specific episode of injury, the VA examiner in 
January 2007 did not provide a fully informed opinion to 
address the question of secondary causation in this case.  
Thus, to that extent, it is of limited probative value to the 
Board.  

In viewing the current record showing increased left knee 
symptoms resulting in the performance of an arthroscopy and 
demonstrated findings of impaired gait and service-connected 
right lower extremity manifestations caused by radiculopathy, 
the Board finds the evidence to be in relative equipoise in 
showing that the left knee disability picture manifested by 
meniscus damage as likely as not was aggravated by service-
connected disability.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for the current residuals of the left knee 
meniscus damage as secondary to service-connected 
degenerative disc disease of the lumbar spine must be 
granted.  



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for the residuals of left knee meniscus 
damage as secondary to the service-connected degenerative 
disc disease of the lumbar spine and L4-L5 radiculopathy of 
the right lower extremity is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


